Citation Nr: 0711760	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  03-00 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

 
 
 
 
 
 
INTRODUCTION

The veteran had active service from December 1944 to August 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the Reno, 
Nevada Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This matter was previously before the Board in June 2004, at 
which time a remand was ordered to accomplish further 
development.  Following such development, the issue was 
denied by the Board in March 2005.  However, at that time, 
the claims file contained private medical evidence submitted 
by the veteran within 90 days of certification to the Board.  
The veteran had not waived review of such materials by the 
Agency of Original Jurisdiction.  As such, the March 2005 
denial was vacated by the Board in April 2005.  Another 
remand was ordered at that time to enable the RO to consider 
the newly submitted medical records.  Subsequently, the 
Board, in a June 2006 decision, denied the veteran's claim 
for entitlement to service connection for bilateral hearing 
loss disability.  The veteran appealed the June 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a November 2006 Order, granted an 
October 2006 Joint Motion for Remand of the case to the 
Board.  Although not specifically stated in the Court's 
Order, such Remand action serves to vacate the June 5, 2006 
Board decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2006).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  The record reflects that 
the veteran has current bilateral hearing loss disability for 
VA purposes.  See 38 C.F.R. § 3.385 (2006).  With respect to 
in-service hearing loss disability, his service medical 
records do not demonstrate that he ever complained of, or 
sought treatment for hearing loss disability.  Nevertheless, 
the veteran's DD Form 214 reflects that the veteran's 
military occupational specialty was that of a military 
policeman and that he qualified as an expert with the Carbine 
firearm.  As such, the Board finds that it would have been 
consistent with the circumstances of the veteran's service 
for him to have been exposed to acoustic trauma in service.  

However, despite the fact that the veteran has current 
bilateral hearing loss disability, and the finding of in-
service noise exposure, there is no evidence that the veteran 
has been afforded a VA audiological examination and opinion 
to determine the nature and etiology of such hearing loss. 
The Board finds that such would be useful in the de novo 
adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for service 
connection for bilateral hearing loss 
disability, including which evidence, if 
any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his appeal to the 
VA.  Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim.  He must also be provided the 
criteria for consideration in the 
assignment of a disability rating and an 
effective date in the event of award of 
the benefit sought.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for bilateral hearing loss 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the AOJ 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
audiology, if available, to determine the 
nature and etiology of the current 
bilateral hearing loss disability.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that any current 
bilateral hearing loss disability is 
etiologically related to noise exposure 
in service.  The rationale for all 
opinions expressed should be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  Following completion of the above, 
the AOJ should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



